  Case: 1:18-cr-00109-DRC Doc #: 212 Filed: 08/17/21 Page: 1 of 2 PAGEID #: 1279




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                     Case No. 1:18-cr-109
       v.                                            JUDGE DOUGLAS R. COLE

 SERGHEI VERLAN (2)
 AKHLIDDIN KALONOV (7),

              Defendants.

                                        ORDER

      This cause came before the Court for a Telephone Status Conference on August

17, 2021, at 12:30 p.m. before Judge Douglas R. Cole. The Government advised the

Court that it is engaged in continued plea negotiations with Defendant Kalonov, and

that Defendant Verlan is headed to trial. Counsel for Defendant Verlan requested a

continuance to prepare for trial. Telephone Status Conference for Defendants Verlan

and Kalanov set for October 19, 2021, at 12:30 p.m. There were no objections to the

speedy trial clock being tolled through the next status conference.

      Therefore, the Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the public and the Defendants in a speedy

trial, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(i), as failure to grant the continuance

would prevent Defendant Kalonov from exploring a possible resolution of the matter

and would prevent Defendant Verlan from preparing for trial, and thus would likely

lead to a miscarriage of justice. Based on the foregoing, the Court GRANTS the
  Case: 1:18-cr-00109-DRC Doc #: 212 Filed: 08/17/21 Page: 2 of 2 PAGEID #: 1280




continuance and also finds the period of time elapsing from August 17, 2021, until

October 19, 2021, is properly, and shall be, excluded from the speedy trial calculation.

      SO ORDERED.


August 17, 2021
DATE                                        DOUGLAS R. COLE
                                            UNITED STATES DISTRICT JUDGE




                                           2
